conviction for arson. After an evidentiary hearing, the district court
                denied the motion. Collins also filed a motion to disqualify the Clark
                County District Attorney's (CCDA) Office because his two former
                attorneys who represented him in his arson case currently work for the
                CCDA's Office, creating a conflict of interest that will preclude him from
                receiving a fair trial in the murder prosecution unless the CCDA's Office is
                disqualified. The district court denied the motion. This original writ
                petition followed.
                            A writ of mandamus is available to compel the performance of
                an act which the law requires as a duty resulting from an office, trust or
                station, NRS 34.160, or to control an arbitrary or capricious exercise of
                discretion, Round Hill Gen. Improvement Dist. v. Newman,       97 Nev. 601,
                603-04, 637 P.2d 534, 536 (1981). A writ of mandamus will not issue,
                however, if petitioner has a plain, speedy and adequate remedy in the
                ordinary course of law. NRS 34.170. Further, mandamus is an
                extraordinary remedy, and it is within the discretion of this court to
                determine if a petition will be considered.   See Poulos v. Eighth Judicial
                Dist. Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982); see also State ex
                rel. Dep't of Transp. v. Thompson, 99 Nev. 358, 360, 662 P.2d 1338, 1339
                (1983).
                            As to Collins' challenge regarding the admission of prior bad
                act evidence, he has an adequate remedy at law by way of an appeal
                should he be convicted, see NRS 177.015(3); NRS 177.045, and therefore
                writ relief is not appropriate. NRS 34.170. Accordingly, our intervention
                is not warranted on this ground.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) (947A
                                As to Collins' challenge to the district court's denial of his
                   motion for disqualification, this court has held that "mandamus is the
                   appropriate vehicle for challenging attorney disqualification rulings."
                   State v. Eighth Judicial Dist. Court (Zogheib), 130 Nev. , 321 P.3d
882, 884 (2014). "The disqualification of a prosecutor's office rests with
                   the sound discretion of the district court," Collier v. Legakes, 98 Nev. 307,
                   309, 646 P.2d 1219, 1220 (1982), overruled on, other grounds by Zogheib,
                   130 Nev. at , 321 P.2d at 886, but "where the district court has
                   exercised its discretion, mandamus is available only to control an
                   arbitrary or capricious exercise of discretion," Zogheib, 130 Nev. at ,
                   321 P.3d at 884. See State v. Eighth Judicial Dist. Court (Armstrong), 127
                   Nev. „ 267 P.3d 777, 780 (2011) (defining arbitrary or capricious
                   exercise of discretion). We conclude that extraordinary relief is not
                   warranted.
                                Collins argues that his former attorneys' representation of him
                   in his arson case creates a conflict of interest due to their employment
                   with the CCDA's Office and that conflict of interest must be imputed to
                   the CCDA's Office. The core of his argument is that his former attorneys
                   will likely participate in post-conviction proceedings related to his arson
                   conviction that are currently pending in district court—namely by
                   testifying at an evidentiary hearing—and that their employment with the
                   CCDA's Office calls into question their credibility and bias because their
                   testimony might be influenced by pressure to protect their jobs and career
                   advancement given the CCDA's desire to secure a conviction at Collins'
                   murder trial and efforts to ensure that his arson conviction is upheld.



SUPREME COURT
      OF
    NEVADA
                                                         3
(0) I947A 44ati,
                              We must first consider whether Collins has established that
                  his former attorneys' employment with the CCDA's Office created a
                  conflict of interest due to their prior representation of him in his arson
                  case. We conclude that he has not. RPC 1.9(a) provides: "A lawyer who
                  has formerly represented a client in a matter shall not thereafter
                  represent another person in the same or substantially related matter in
                  which that person's interests are materially adverse to the interests of the
                  former client unless the former client gives informed consent, confirmed in
                  writing." Collins has presented nothing establishing that the arson
                  conviction is the "same or substantially related" to the murder
                  prosecution. That the State intends to present evidence concerning his
                  arson conviction is not a sufficient link to establish a conflict of interest
                  under the rules.   See Waid v. Eighth Judicial Dist. Court, 121 Nev. 605,
                  610, 119 P.3d 1219, 1223 (2005) ("A superficial similarity between the two
                  matters is not sufficient to warrant disqualification."). Because Collins
                  has not satisfied his burden of establishing that his arson case is the
                  "same or substantially related" to the murder prosecution, he cannot show
                  that a conflict of interest and therefore disqualification of the CCDA's
                  Office is unwarranted.   See Robbins v. Gillock, 109 Nev. 1015, 1017, 862
P.2d 1195, 1197 (1993) (observing that burden of proving two matters are
                  "same or substantially related" rests on party seeking disqualification and
                  "that party must have evidence to buttress the claim that a conflict
                  exists").
                              Even assuming that a conflict of interest exists, extraordinary
                  relief is not warranted. As Zogheib instructs, "an individual prosecutor's
                  conflict of interest may be imputed to the prosecutor's entire office in

SUPREME COURT
       OF

    NEVADA
                                                        4
(0) 190A    ce'
                 extreme cases," but "the appropriate inquiry is whether the conflict would
                 render it unlikely that the defendant would receive a fair trial unless the
                 entire prosecutor's office is disqualified from prosecuting the case." 130
                 Nev. at , 321 P.3d at 886. Collins has not made this showing. Again,
                 the arson and murder prosecutions are unrelated and no argument he
                 advances suggests that it is unlikely that he will receive a fair trial in his
                 murder case simply because his former attorneys in his arson case are
                 employed by the CCDA's Office and he has a pending post-conviction
                 proceeding in which former counsel might participate as witnesses.
                 Moreover, the impetus behind his disqualification motion—his former
                 attorneys' credibility and bias relative to the post-conviction proceedings
                 in his arson case—will exist even if the CCDA's Office is disqualified in
                 this case. Disqualifying the CCDA's Office in this case will not remedy
                 those concerns. 2 Issues of bias and credibility concerning his former



                        2 Collins argues that the district court erred by denying his
                 disqualification motion without conducting an evidentiary hearing. We
                 conclude that he failed to show that the district court manifestly abused
                 its discretion in this regard, as he failed to make an adequate showing
                 that disqualification was necessary such that an evidentiary hearing was
                 warranted. He also argues that the CCDA's Office has not complied with
                 the screening and notice requirements mandated by RPC 1.11. Because
                 we conclude that Collins failed to show that his former attorneys had a
                 conflict of interest, the screening and notice requirements under RPC 1.11,
                 are irrelevant, assuming that provision applies here. We note that the
                 record indicates that the CCDA's Office has undertaken screening
                 measures and Collins' former attorneys have not communicated with the
                 prosecutors involved in the murder prosecution about the murder case.
                 We further reject Collins' contention that the district court manifestly
                                                                    continued on next page . . .


SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e
                attorneys are irrelevant to his murder prosecution and may be
                appropriately vetted in post-conviction proceedings related to his arson
                case.
                                Because we conclude that Collins has an adequate remedy at
                law to challenge the district court's evidentiary ruling and he has not
                demonstrated that the district court manifestly abused its discretion by
                denying his disqualification motion, we
                                ORDER the petition DENIED. 3




                                                It

                                            Hardesty




                Douglas                                        Cherry




                   continued

                abused its discretion by orally denying his disqualification motion before
                receiving affidavits confirming what it believed was true from the
                pleadings—that Collins' former attorneys had no contact with the
                prosecutors involved in the murder prosecution. Nothing in the district
                court's comments suggest that it would not have reconsidered its oral
                ruling had the affidavits revealed contact between former counsel and the
                prosecuting attorneys or some violation of the screening measures.

                        3 We   lift the stay of the trial imposed on August 29, 2014.




SUPREME COURT
        OF
     NEVADA
                                                          6
(0) 1947A
                cc: Hon. Kathleen E. Delaney, District Judge
                     Special Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  7
(0) 1947A